O’NEAL, Justice.
Plaintiff in error, The Board of Adjustment of the City of Tulsa, Oklahoma, appealed from an order entered in favor of Onis Franklin, defendant in error, and on September 15, 1952, filed its brief. The brief and the authorities therein cited reasonably sustain the allegations of plaintiff in error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, as held by this court in Durham v. Brown, 164 Okl. 139, 24 P.2d 295, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the court may in its discretion reverse and remand the cause with directions.
The cause is reversed and remanded with directions to the trial court to vacate the judgment entered for the defendant in error and enter judgment for the plaintiff in error in accordance with the prayer of the petition in error.